DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-7-2022 has been entered.
Claims 2, 10-14 and 19 have been cancelled.  Claims 1, 3-9, 15-18 and 20-22 are pending.  Claims 1, 3-9, 15-18 and 20 are under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Election/Restrictions
This application contains claims 21 and 22 are drawn to an invention nonelected and treated without traverse.  


Rejections Withdrawn
The art rejection is withdrawn in view of the Affidavit filed 1-25-2022.
The written description rejection is withdrawn and recast in view of the amendment to the claims.


New Rejections Based on Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims are drawn to a kit comprising a plurality of antibody capture reagents listed in a. defined by the protein encoded by the genes listed by their accession numbers.   Applicant has added the antibody that binds SEQ ID NO:8 or PSSP17 which is encoded by PF3D7_1218800 recited in the claims.  The kit claims encompass antibodies to a plethora of other proteins.  Antibodies include both monoclonal and polyclonal antibodies.  A search of the prior art does not reveal any art described antibodies to the proteins encoded by the genes listed by accession numbers.  
These generically claimed antibodies lack written description for the following reasons. As set forth by the court in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) when an antibody is claimed, 35 USC 112(a) requires adequate written description of the antibody itself.  The court also stressed that the “newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent Amgen, 872, F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d, 1336, 1345 (Fed. Cir. 2010). The term “antibody” is defined in the specification to include antibodies such as monoclonal or polyclonal antibodies, antigen-binding fragments thereof and various other antibody structures (see page 17, lines 11-24).

    PNG
    media_image1.png
    475
    790
    media_image1.png
    Greyscale

The structures of the claimed antibodies are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is generic antibody that binds a protein encoded by a listed gene.  The antibodies have no particular claimed chemical structure defined by binding to the recited PF3D7_0111300, PF3D7_0216700.1, PF3D7_0310500, PF3D7_0318200, PF3D7_0401900, PF3D7_0419900, PF3D7_0422300, PF3D7_0507800, PF3D7_0508100, PF3D7_0509400, PF3D7_0510100, PF3D7_0511500, PF3D7_0512600, PF3D7_0528700, PF3D7_0529800, PF3D7_0610400, PF3D7_0632500, PF3D7_0704100, PF3D7_0705500, PF3D7_0717900, PF3D7_0720700, PF3D7_0818900, PF3D7_0831700, PF3D7_0903200, PF3D7_0904100, PF3D7_0906100, PF3D7_0907200, PF3D7_0917900, PF3D7_0927200, PF3D7_1015900, PF3D7_1029000, PF3D7_1034400, PF3D7_1102400, PF3D7_1105600, PF3D7_1134700, PF3D7_1142100, PF3D7_1200200, PF3D7_1202300, PF3D7_1207000, PF3D7_1211800, PF3D7_1215100, PF3D7_1216000, PF3D7_1216900, PF3D7_1231100, PF3D7_1235700, PF3D7_1239900, PF3D7_1313500, PF3D7_1318300, PF3D7_1319200, PF3D7_1325900, PF3D7_1327300, PF3D7_1337200, PF3D7_1337500, PF3D7_1342600, PF3D7_1353000, PF3D7_1411400, PF3D7_1421300, PF3D7_1434200, PF3D7_1443800. PF3D7_1218800 or PF3D7_1452200 genes.  The specification as filed does not describe the chemical structure of any antibodies that bind to any one of the proteins encoded by the genes listed above. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).  The art teaches that the genus of human antibodies is vast and that heterogeneity is extensive.  For example,  Kanyavuz et al (Nature Reviews Immunology, 19:355-368, 2019) teaches that theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 × 1014).   The specification does not teach or provide guidance to which of the vast array of variants has the property of binding one of the proteins as claimed as opposed to any other protein or structure which could be cloned to make monoclonal antibodies that bind. Even given a known antigen, the diversity among the antibodies is substantial.  Edwards et al (J. Mol. Biol. 334:103-118, 2003) teach that over 1000 antibodies, all different in amino acid sequence were generated to a single protein (see abstract) and were highly diverse. The selection of an antibody variant having the binding property is unpredictable from the vast array of possibilities. It is unpredictable if any particular structure will bind or not.  The claims are not merely limited to human antibodies but include obtained from any source (human, rodent, non-human primates, caprines, bovines, equines ovines, etc).  Examples include polyclonal, monoclonal, humanized or chimeric which exponentially expand the diversity.  With respect to polyclonal antibodies, Busby et al (bioRxiv preprint first posted online May. 19, 2016; pages 1-26) teaches that problematically, polyclonal antibody lots are a limited resource, as each lot is raised from a different immunized animal. Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the protein in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target antigen will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced as those generated to the same antigen will differ among immunized animals and their avidity may changes over time.  Th quantity of polyclonal antibodies is limited by the size and lifespan of the animal. (Lipman et al., 2005; page 261 column 1, second paragraph ).  The art specifically teaches that the production of polyclonal antiserum is variable and not readily reproducible. Campbell, A. Laboratory Techniques in Biochemistry and Molecular Biology, Vo.I 23, Chapter 1, 1991 see Chapter 1, page 3, column 2 section 1.2.1 teaches that: 
	"Polyclonal antiserum consists of a wide variety of antibody molecules of different specificity and affinity (Fig. 1.1).  Each time an animal is bled, it yields a different 'cocktail' of such antibodies as its immune response to the injected and environmental antigen alters and B cell clones emerge and recede.  The same animal can yield a highly specific antiserum directed against the chosen antigen in one bleed and a poor antiserum in another .  The animal also has a limited lifespan and prior to the days of Mab technology, the death of a single rabbit could cause major problems is a diagnostic laboratory.
	There is an additional inter-animal variability among animals which cannot readily be inbred in the same way as small rodents can be inbred to yield pure strains with matching histocompatibility antigens (Section 3.4).  While large 'outbred' animals such as rabbits, sheep and goats, can yield a large quantity of specific antibody, their response to antigen is variable and it was often necessary to immunise up to 30 animals to obtain a high-affinity antiserum."
The specification fails to disclose any monoclonal or polyclonal antibody that binds the protein encoded by the gene represented by any one or more of the accession numbers as cited above.
 With respect to representative number of species, see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)      Also, see MPEP 2163 II(A)(3)(a))(ii): A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies specific antibodies set forth in section 15 a.i.-iv. having the property of binding SEQ ID NO:8, PSSP17 known as PF3D7_1218800, but not for any other protein antigen as broadly claimed and set forth in claim 15 a. above.  The structural variability of the claimed genus of antibodies for                                         each of the recited proteins encoded by genes is large and highly variant.  No antibodies have been disclosed and no reasonable structure-function correlation has been established that is commensurate in scope with the claims for these proteins recited in the claims. The specification does not describe representative examples for reach recited protein to support the full scope of the claims.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”   Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of  antibodies binding proteins encoded by genes based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  Here, neither the art nor the specification provide description of antibodies that bind.
Further, it is not sufficient to define the genus solely by its principal biological property (i.e. binding), because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description  requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus for each of the antibodies binding the proteins set forth in 15. a..   Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are antibodies (monoclonal or polyclonal) which have the recited characteristics pointed out above.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s amendment does not resolve this issue as the antibodies are still broadly recited in the claims to other proteins encoded by genes and to PF3C7_1218800 in claim 16 in particular.


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite wherein the “one or more proteins” are encoded by the gene identified by accession number...  The gene presumably encodes a single protein, not more than one protein.  The specification does not teach multiple proteins encoded by the same gene and the specification teaches that each of the accession numbers encode a protein with a different putative function.  Clarification is requested.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 recites wherein the one or more proteins are encoded by the gene identified by accession number PF3D7_1218800 which is PSSP17 which is bound by antibodies recited a.i. to a. iv. which must be present.  Therefore, the claim does not further limit the subject matter of claim 15.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Status of Claims
Claims 1 and 3-9 are allowed.  Claims 15-18 and 20 stand rejected.  Claims 21 and 22 are withdrawn from consideration.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Patricia Duffy/Primary Examiner, Art Unit 1645